DETAILED ACTION
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to applicant communication filed on August 02, 2021. Claims 1-2, 8 and 15 have been amended. Claims 1-21 are pending. Claims 1, 8 and 15 are independent form are presented for examination.

Response to Argument
2	Applicant’s arguments filed on August 02, 2021 have been fully considered but they are moot based on new grounds of rejection. 

Claim Rejections - 35 USC § 103
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4	Claim 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Batson et al. (Batson, hereinafter) (U.S. Patent Application Publication No. 2009/0006671 A1) in view of Greene (U.S. Application Publication Patent No. 2017/0208357 A1) further in view of Kallai et al. (Kallai, hereinafter) (U.S. Patent Application Publication No. 2013/0243199 A1).
Regarding claim 1, Batson discloses a method comprising:
([0056] & [0054]-[0055]; obtaining music playing request, Fig. 3);
determining, by the computing device, a context associated with the first media data ([0054]-[0056]; the category of the audio playback is determined to be music, Fig. 2-3);
obtaining, by the computing device, media routing rules that specify how to route the first media data based on the context ([0067], [0050]-[0052] & [0054]-[0056]; the audio policy module 208 makes policy findings by comparing audio category data to data about currently attached devices…for example, keypad audio data has a routing policy to be played by UI speaker 124 only and presented on the UI speaker device); and
sending, by the computing device, the first media data to the at least one playback device ([0067] & [0054]-[0056]; Then, the audio routing manager 212 executes playback based on these policy findings…and play it on the playback device according to the audio category and the routing rule); and
But Batson doesn’t explicitly disclose media routing rules that specify how to route the first media data based on the context and a current time, wherein the media routing rules comprise time-based rules that include at least two time periods, wherein each time period is described in a mapping relating the context at least one playback device for presenting the first media data, wherein the mapping indicates that the first media data is sent to a first playback device during a first time period and a second playback device during a second time period; determining, by the computing device, a particular time period from the time-based rules that corresponds to the current time; based on the context, the current time, and the media routing rules- selecting at least one playback device for presenting the first media data that is associated, in the time-based rules, with the particular time period.
However, Greene in analogous art, discloses media routing rules that specify how to route the first media data based on the context and a current time ([0021]; user specified mosaic/rule which contains the media content context (e.g. Sunday morning football) and time of the day), wherein the media routing rules comprise time-based rules that include at least two time periods ([0021]-[0022];  morning and afternoon media contents), wherein each time period is described in a mapping relating the context at least one playback device for presenting the first media data ([0021]-[0022] & [0028]; morning and afternoon games are associated with specific playback devices such as 104 and 102), determining,  ([0021]-[0022] & [0028]; determining its Sunday morning) based on the context, the current time, and the media routing rules- selecting at least one playback device for presenting the first media data that is associated, in the time-based rules, with the particular time period ([0021]-[0022] & [0028]; playback device 104 is used to present a video of the Sunday morning football game program as specified by the user).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Greene to the system of Batson in order to optimize the management and display of system objects.
But Baston in view of Greene doesn’t explicitly disclose wherein the mapping indicates that the first media data is sent to a first playback device during a first time period and a second playback device during a second time period.
However, Kallai in analogous art, discloses wherein the mapping indicates that the first media data is sent to a first playback device during a first time period and a second playback device during a second time period ([0005] & [0062]-[0063]; based on the time of the day a media content can be sent to two separate media playback groups…players (such as in den) has an ability to playback same/different media contents).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Kallai to the system of Batson in order to optimize the user experience.

Regarding claim 2, Batson further discloses the method of claim 1, further comprising:
obtaining, by the computing device, a second media data to be presented ([0054]-[0056] & [0003]; Computing devices can often handle playback of multiple types of media. The media that may be played back by computing devices often includes numerous forms/formats of video, and numerous forms/formats of audio);
([0054]-[0056]; the category of the audio playback is determined to be other audio files, often includes numerous forms/formats of video, and numerous forms/formats of audio),
But Batson doesn’t explicitly disclose wherein the media routing rules further specify how to route the second media data based on the second context; and based on the second context and the media routing rules, causing the second media data to be presented through a second device simultaneous to the first media data being presented through the at least one playback device, wherein the second device is distinct from the at least one playback device.
However, Greene in analogous art, discloses wherein the media routing rules further specify how to route the second media data based on the second context; and based on the second context and the media routing rules ([0021]; user specified mosaic/rule which contains the media content context (e.g. Sunday afternoon football) and time of the day), and based on the second context and the media routing rules, causing the second media data to be presented through a second device simultaneous to the first media data being presented through the at least one playback device, wherein the second device is distinct from the at least one playback device ([0021]-[0022] & [0028]-[0029]; playback device 102 is used to present an audio of the Sunday afternoon football game program simultaneous with device 104 with which presents a video program as specified by the user). Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 3, Batson further teaches the method of claim 1, further comprising:
determining that the context is a system context ([0051]-[0052]; Starting with ringtones, it has already been stated that keypad noises are generally only to be played over the UI speaker 124); and
based on determining that the context is a system context, causing the first media data to be presented through a local device ([0051]-[0052]; with ringtones, ring tones can be played through the main speaker 104, and potentially through the headphones 112).

([0046]; headphones 112, Fig. 4), or a persistent playback group that includes the computing device.

Regarding claim 5, Batson further teaches the method of claim 1, further comprising:
determining that the context is a media context ([0054]; audio categories with various audio outlets ranked in order of priority should one of these audio categories occur); and
based on determining that the context is a media context, causing the first media data to be presented through a remote playback device ([0054]-[0056]; if it is determined that the audio is a music it can be played in the wireless playback device, Fig. 3-4).

Regarding claim 6, Batson further teaches the method of claim 5, further comprising:
obtaining, by the computing device, a second media data to be presented ([0054]-[0056] & [0003]; Computing devices can often handle playback of multiple types of media. The media that may be played back by computing devices often includes numerous forms/formats of video, and numerous forms/formats of audio);
determining, by the computing device, that the second media data corresponds to a system context ([0051]-[0052]; with ringtones, ring tones can be played through the main speaker 104, and potentially through the headphones 112); and
causing the second media data to be presented through a local device ([0051]-[0052]; with ringtones, ring tones can be played through the main speaker 104, and potentially through the headphones 112) while causing the first media data to be presented through the remote playback device ([0054]-[0056] & [0047]; if it is determined that the audio is a music it can be played in the wireless playback device, Fig. 3-4).

As for claims 8-13, the limitations of claims 8- 13 are similar to the limitations of claims 1-6 above respectively. Therefore, the limitations of claims 8-13 are rejected in the analysis of claims 1-6 respectively, and the claims are rejected on that basis.

As for claims 15-20, the limitations of claims 15-20 are similar to the limitations of claims 1-6 above respectively. Therefore, the limitations of claims 15-20 are rejected in the analysis of claims 1-6 respectively, and the claims are rejected on that basis.

5	Claim 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Batson et al. (Batson, hereinafter) (U.S. Patent Application Publication No. 2009/0006671 A1) in view of Greene (U.S. Application Publication Patent No. 2017/0208357 A1) in view of Kallai et al. (Kallai, hereinafter) (U.S. Patent Application Publication No. 2013/0243199 A1) further in view of Hwang (U.S. Application Publication Patent No. 2014/0250219 A1).
Regarding claim 7, Batson in view of Greene further in view of Kallai doesn’t explicitly teach the limitations of claim 7.
However, Hwang discloses that wherein the second media data includes audio data in the at least one different language from audio data in the first media data ([0039]-[0041]; in some implementations, one or more receiving computing devices 104 may synchronously present companion. For example, a number of computing devices 104 may output a number of translated contents which correspond to a base content read by yet another computing device 104. Illustratively, a user may read aloud a base content on computing device 104 while a number of listeners hear corresponding translated content via their own computing devices 104).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Hwang to the system of Batson in order to optimize the management and display of system objects.



Conclusion
6	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914.  The examiner can normally be reached on Monday-Friday 8:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/M. H./
Melaku Habtemariam
Examiner, Art Unit 2447
11/2/21

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447